THE ATTORNEY GENERAL HAS ASKED THAT I RESPOND TO YOUR REQUEST FOR AN INFORMAL OPINION ADDRESSING THE APPLICATION OF OKLAHOMA CITY COMMUNITY COLLEGE ("OCCC") TO THE EXECUTIVE AND LEGISLATIVE BOND OVERSIGHT COMMISSIONS (THE "COMMISSIONS") FOR PROVISIONAL AND FINAL APPROVAL TO ISSUE $4.8 MILLION OF REFUNDING BONDS.
ONE OF MY DUTIES AT THE ATTORNEY GENERAL'S OFFICE IS TO REPRESENT THE COMMISSIONS AND IN THAT CAPACITY I HAVE RECENTLY ADVISED THE COMMISSIONS REGARDING OCCC'S APPLICATION. BY LETTER DATED OCTOBER 6, 1993, I ADVISED THE COMMISSIONS THAT OCCC HAS RECEIVED LEGISLATIVE APPROVAL, PURSUANT TO THE AMENDED TERMS OF 70 O.S. 4002.1 AND THE PROVISIONS OF 121 OF SB 396, TO ISSUE REFUNDING BONDS IN AN AMOUNT SUFFICIENT TO RETIRE THE COLLEGE'S OUTSTANDING DEBT, NOTWITHSTANDING THE PROVISIONS OF SCR 12 WHICH AUTHORIZE OCCC TO ISSUE $4.235 MILLION OF REFUNDING BONDS. FOR YOUR CONVENIENCE, I HAVE ENCLOSED A COPY OF THE LETTER.
I BELIEVE THAT THE OCTOBER 6, 1993 LETTER ADEQUATELY ANSWERS YOUR REQUEST. HOWEVER, IF YOU HAVE ANY QUESTIONS OR IF I MAY BE OF ANY FURTHER ASSISTANCE, PLEASE DO NOT HESITATE TO CONTACT ME.
(K. W. JOHNSTON)